Mr. Justice Garwood
concurring.
I agree with the disposition we make of this case on the ground, and only the ground, that, under the evidence, the planned subsurface parking arrangement will destroy the present usage of the surface of the existing park to the large extent stated and will, to a very substantial degree, adversely change the character of the entire surface area as a park.
If the underground parking facilities were to be constructed without such considerable interference with the existing surface use, I think the arrangement would be entirely proper, since the rule, on which we rely to hold it improper, can have no application to the subsurface. The rule was obviously adopted with only surface parks in mind. To extend it to the subsurface, and thus to prevent urgently needed improvements, would be to sacrifice substance to mere legalism.
Opinion delivered June 5, 1957.